DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 1/21/2021 have been considered by the examiner

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tremblay (US 20190258253) in view of Sakaguchi (US 20220084330)

	Regarding claim 1, Tremblay teaches a vehicle on which an autonomous driving system is mountable, (See Fig. 1 that depicts a vehicle which an autonomous driving system is mountable) the vehicle comprising: a vehicle platform that controls the vehicle in accordance with an instruction from the autonomous driving system (Tremblay [0054] “the autonomous vehicle 10 comprises a frame 12, a powertrain 14, a steering system 16, a suspension 18, wheels 20.sub.1-20.sub.4, a cabin 22, and a control system 15 that is configured to operate the vehicle 10 autonomously (i.e., without human control).”); and a vehicle control interface that interfaces between the vehicle platform and the autonomous driving system, (Tremblay [0065] “the control system 15 comprises a controller 80 and a sensing apparatus 82 to perform actions controlling the vehicle 10 (e.g., actions to steer, accelerate, decelerate, etc.) to move it towards its destination on the road 11 based on a computerized perception of an environment of the vehicle 10”.)

Tremblay does not specifically wherein the vehicle control interface provides to the autonomous driving system, a signal indicating a moving direction of the vehicle that is determined based on a majority rule in connection with rotation directions of wheels.  

However, Sakaguchi discloses a vehicle control device includes a counting unit that counts rotation of wheels by a sensor; and a rotation determination unit that determines the rotation based on a count value of each of the wheels obtained by the counting unit. The vehicle control device may have a vehicle control interface, wherein the vehicle control interface provides to the autonomous driving system, a signal indicating a moving direction of the vehicle that is determined based on a majority rule in connection with rotation directions of wheels.  (Sakaguchi [0010] “a counting unit that counts rotation detection of each of the wheels by the sensor; and a rotation determination unit that determines a rotation direction of a selected determination target wheel based on a count value of the rotation detection of each of the wheels obtained by the counting unit”.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the present claimed invention to modify the system of Tremblay with the learnings from Sakaguchi to have a robust sensing system using a counting unit to provide vehicle traveling direction to the autonomous driving system and vehicle position estimation accuracy can be improved.

 

	Regarding claim 2, Tremblay as modified by Sakaguchi teaches the vehicle according to claim 1, wherein when all wheel speed values are zero during a certain time period, the vehicle control interface provides to the autonomous driving system, a signal indicating "Standstill" as the signal indicating the moving direction of the vehicle. (See Sakaguchi, fig. 2 that depicts wheel speed sensors 16A, 16B, 16C, 16D that provide a signal to ECU 30 and may provide a signal determining the moving direction of the vehicle. See Sakaguchi [0039] “The wheel speed sensor 16 outputs, as an electric signal”. See also Sakaguchi fig. 10 that describes rotation detection travel duistance with a travel distance of the vehicle. See Sakaguchi [0058] “FIG. 10 is a view for describing a concept of a rotation detection travel distance with a travel distance of the vehicle and a positional relationship of each wheel. The travel distance of the vehicle is defined as a movement distance (traveling distance) of one point.  See Sakaguchi [0035] “the wheel speed pulse counting unit 31 shapes a signal detected by the wheel speed sensor 16 to generate a pulse signal, and counts and records the number of voltage changes of the pulse signal. This describes where using the system in Sakaguchi allows for an event that the speed values are zero the system may provide a signal indicating “standstill” as the signal indicating the moving direction of the vehicle.)

	Regarding claim 3 Tremblay as modified by Sakaguchi teaches the vehicle according to claim 1, wherein when the number of wheels rotating in a forward rotation direction is larger than the number of wheels rotating in a reverse rotation direction, the vehicle control interface provides a signal indicating "Forward" to the autonomous driving system, and when the number of wheels rotating in the reverse rotation direction is larger than the number of wheels rotating in the forward rotation direction, the vehicle control interface provides a signal indicating "Reverse" to the autonomous driving system. . (See Sakaguchi, fig. 2 that depicts wheel speed sensors 16A, 16B, 16C, 16D that provide a signal to ECU 30 and may provide a signal determining the moving direction of the vehicle. See Sakaguchi [0039] “The wheel speed sensor 16 outputs, as an electric signal”. See also Sakaguchi fig. 10 that describes rotation detection travel duistance with a travel distance of the vehicle. See Sakaguchi [0058] “FIG. 10 is a view for describing a concept of a rotation detection travel distance with a travel distance of the vehicle and a positional relationship of each wheel. The travel distance of the vehicle is defined as a movement distance (traveling distance) of one point.  See Sakaguchi [0035] “the wheel speed pulse counting unit 31 shapes a signal detected by the wheel speed sensor 16 to generate a pulse signal, and counts and records the number of voltage changes of the pulse signal. This describes where using the system in Sakaguchi allows for an event that the wheel sensor directions detected are a higher value in the reverse direction, the system may provide a signal indicating “reverse” as the signal indicating the moving direction of the vehicle and when the wheel sensor directions detected are a higher value in the forward direction, the system may provide a signal indicating “forward” as the signal indicating the moving direction of the vehicle.)

	Regarding claim 4, Tremblay as modified by Sakaguchi teaches the vehicle according to claim 1, wherein when the number of wheels rotating in a forward rotation direction is equal to the number of wheels rotating in a reverse rotation direction, the vehicle control interface provides information indicating "Undefined" to the autonomous driving system. (See Sakaguchi, fig. 2 that depicts wheel speed sensors 16A, 16B, 16C, 16D that provide a signal to ECU 30 and may provide a signal determining the moving direction of the vehicle. See Sakaguchi [0039] “The wheel speed sensor 16 outputs, as an electric signal”. See also Sakaguchi fig. 10 that describes rotation detection travel distance with a travel distance of the vehicle. See Sakaguchi [0058] “FIG. 10 is a view for describing a concept of a rotation detection travel distance with a travel distance of the vehicle and a positional relationship of each wheel. The travel distance of the vehicle is defined as a movement distance (traveling distance) of one point.  See Sakaguchi [0035] “the wheel speed pulse counting unit 31 shapes a signal detected by the wheel speed sensor 16 to generate a pulse signal, and counts and records the number of voltage changes of the pulse signal. This describes where using the system in Sakaguchi allows for an event that the wheel sensor directions detected are an equal value in the forward and reverse direction, the system may provide a signal indicating “undefined” as the signal indicating the moving direction of the vehicle.)

	Regarding claims 5-8, the claims are directed toward vehicle that is configured to the vehicle as claimed in claims 1-4. The cited portions of Tremblay and Sakaguchi used in the rejection of claims 1-4 disclose where the vehicle is configured as cited in claims 5-8. Therefore claims 5-8 are rejected under the same rational as claims 1-4.

Regarding claims 9-12, the claims are directed toward method that is configured to the vehicle as claimed in claims 1-4. The cited portions of Tremblay and Sakaguchi used in the rejection of claims 1-4 disclose where the method is configured to the vehicle as cited in claims 9-12. Therefore claims 9-12 are rejected under the same rational as claims 1-4.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a vehicle.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661